DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to a telephone interview on  12/1/2022.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 0/09/2022 and 06/30/2021 comply with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statement.
  
Election/Restrictions
	Any response to this restriction requirement, applicant is required to elect a single invention/specie to which the claims must be restricted.
This application contains claims directed to the following patentably distinct species.

Specie 1. Drawn to an embodiment of a telephoto imaging system, further a solid lens assembly and a tunable lens assembly specified in order along an optical axis from an object plane to an image plane, a first group (+) of solid lenses, a second group (-) of solid lenses, and a third group (+); and the image sensor being disposed on the image side of the last lens element;
the first group of solid lenses has positive refractive power, the second group of solid lenses has negative refractive power (fig.1, fig.2).

Specie 2. Drawn to a lens, further a solid lens assembly and a tunable lens assembly specified in comprises an aperture, and deflecting prism (fig.5, fig.8);

Specie 3. Drawn to an embodiment of a camera module, further a camera module specified in comprises a photosensitive chip, a driving mechanism; and a telephoto imaging system, and a display screen  (no figs in drawing);

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35
U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional  species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone communication with Ma, Feng the representative of applicant, on 12/01/2022, a provisional election was made without traverse to prosecute the invention of Species 1, claims 1-13. Affirmation of this election must be made by applicant in replying to this Office action. Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Specification
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4), In this case, the fig. 1, because reference number “11” has been indicated to reference number “p1” and “p2” in Fig. 1.
In paragraph 74, line 4-5, “The first group of solid lenses 11 includes a lens P1, and the second group of solid lenses 12 includes lenses P2 and P3 ”, but in fig.1, reference number “11” has been indicated to reference number p1 and p2 in the first group of solid lenses 11.

 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim  6 is objected to because of the following informalities:  Regarding claim 6,  the term of “an imaging palne” in line 4, should be read “an imaging plane”.Appropriate correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US20190033604).

Regarding claim 1, Chen teaches a telephoto imaging system (abstract, fig.1, a projection lens system, fig.15, electronic device 800), comprising: 
a solid lens assembly (abstract, a lens assembly) and 
a tunable lens assembly (abstract, a focus tunable component), wherein

the solid lens assembly comprises a first group of solid lenses (fig.1, lens 110), a second group of solid lenses (fig.1, lens 120), and a third group of solid lenses (fig.1, lens 130) arranged in order along an optical axis from an object plane to an image plane (fig.1, see para 88, data of table 1A, arranged in order along an optical axis from an object plane to an conjugation surface 160);
the tunable lens assembly (fig.1, focus tunable component 180) is configured for changing its focal length under the effect of a driving mechanism, so as to focus for the telephoto imaging system (para 67, line 1, the driving member can further achieve the auto-focus function; para 81, lines 1-5,  ,the focus tunable component 180 can be can be a liquid lens set, a liquid crystal lens set or other optical element set which can provide auto-focus function and can change the focal length of the projection lens system by external controlling unit, such as circuit, pressure etc.); and

the tunable lens assembly satisfies the following condition when at least an in-focus state exists during the focusing process: 
0< |delta(f/ft)| < 0.9 ( see claim 1, 0<|Δ(f/ft)|<0.15) ,
wherein, f represents the focal length of the telephoto imaging system in the in-focus state (claim 1, a focal length of the projection lens system is f), ft represents a focal length of the tunable lens assembly in the in-focus state during the focusing process (claim1, a focal length of the focus tunable component is ft), and delta(f/ft) represents a difference between ratio of f/ft in the in-focus state (para 90, data of table 1C, mode 2 is in the in-focus state) and ratio of f/ft when the infinity (para 90, data of table 1C, mode 1 is Infinity) is in focus.

Regarding claim 2, Chen discloses the invention as described in Claim 1 and further teaches wherein the first group of solid lenses has positive refractive power (fig.1, positive refractive power, lens 110 ), the second group of solid lenses has negative refractive power, the first group of solid lenses comprises at least one lens with a positive focal length (fig.1, para 43, lines 1-4,the lens assembly can include three lens groups, in order from the magnification side to the reduction side, having positive refractive power, lens 110, negative refractive power, lens 120 and positive refractive power, lens 130 respectively), and the second group of solid lenses comprises at least one lens with a negative focal length (fig.1, lens 120, para 88, data of table 1A, lens 2 of focal length = -2.24), wherein a distance between a lens close to the image plane in the first group of solid lenses (fig.1, lens 110) and a lens close to the object plane in the second group of solid lenses (fig.1, lens 120) is the largest distance between any lenses in the first and second group of solid lenses (fig.1, lens 110, and lens 120).

Regarding claim 3, Chen discloses the invention as described in Claim 1 and further teaches wherein the maximum value of a Field of View (para 51, lines 1-2, half of a maximum field of view of the projection lens system is HFOV) change of the telephoto imaging system during the focusing process satisfies the following condition: 
|Delta(FOV)|<1.5° (0; para 90, data of table 1C, |Delta(FOV)| = HFOV of mode 1- HFOV of mode 2= 8.8-8.8 = 0).

Regarding claim 4, Chen discloses the invention as described in Claim 1 and further teaches wherein a focal length f1 of the first group of solid lenses (fig.1, lens 110, para 88, data of table 1A, lens 1 of focal length = 2.35) and a focal length f2 of the second group of solid lenses (para 88, data of table 1A, lens 2 of focal length = -2.24) satisfy the following condition:
0.3<|f2/f1|<2.0 (0.95; |f2/f1|= |-2.24/2.35|, described above).

Regarding claim 5, Chen discloses the invention as described in Claim 1 and further teaches wherein the focal length f of the telephoto imaging system (claim 1, a focal length of the projection lens system is f) when the infinity is in focus (para 90, data of table 1C, f = 3.49) and a focal length f3 of the third group of solid lenses (fig.1, lens 130, para 88, data of table 1A, lens 3 of focal length = 2.49) satisfy the following condition:
0<|f/f3|<1.5 (1.4; |f/f3|= |3.49/2.49| = 1.4, described above).


Regarding claim 6, Chen discloses the invention as described in Claim 1 and further teaches wherein let a lens closest to the object plane in the first group of solid lenses is a first lens (fig.1, lens 110), the focal length f of the telephoto imaging system when the infinity is in focus (claim 1, a focal length of the projection lens system is f, para 90, data of table 1C, f = 3.49), and a distance TTL between a vertex on a surface close to the object plane of the first lens and an imaging plane along the optical axis (fig.1, TTL is from lens 110 to plane 160, para 88, data of table 1A, surface 6 to 16, TTL is capable of 3.35), satisfy the following condition:
0.8 <TTL/f < 1.2 (0.95; TTL/f = 3.35/3.49=0.95, described above).

Regarding claim 8, Chen discloses the invention as described in Claim 1 and further teaches wherein a surface facing the image plane of a negative lens in the second group of solid lenses (fig.1, negative lens 120) is concave and aspheric (fig.1, lens 120, para 76, line 3-6, surface 122 being concave and aspheric).

Regarding claim 9, Chen discloses the invention as described in Claim 1 and further teaches wherein on an imaging plane, an angle CRA is formed between a central incident light corresponding to the highest imaging point and the normal line of the imaging plane, wherein CRA<30° (see annotated image Chen of fig.1, CRA, the CRA is capable of <30°) .



    PNG
    media_image1.png
    706
    1128
    media_image1.png
    Greyscale




Regarding claim 10, Chen discloses the invention as described in Claim 1 and further teaches wherein on an imaging plane (fig.1, plane 160), an optical distortion value DIST at the highest imaging point (claim 19, an optical distortion of an effective radius position on the conjugation surface on the reduction side of the projection lens system is DIST) satisfies the following condition:
|DIST|<5% (Claim 19, |DIST|<1%)

Regarding claim 11, Chen discloses the invention as described in Claim 1 and further teaches wherein the Abbe number or dispersion coefficient of a material used for at least one lens with positive refractive power is larger than 50 (fig.1, lens 130, para 88, data of table 1A, lens 3 of Abbe # = 56), and the Abbe number or dispersion coefficient of a material used for at least one lens with negative refractive power is less than 30 (fig.1, lens 120, para 88, data of table 1A, lens 2 of Abbe # = 19.5).



Regarding claim 12, Chen discloses the invention as described in Claim 1 and further teaches wherein at least one lens in the first group of solid lenses (fig.1, lens 110) and the second group of solid lenses is a plastic lens (fig.1, lens 120), and a refractive index of the plastic lens is less than 1.7 (fig.1, lens 130, para 88, data of table 1A, lens 1 of index = 1.641, and material is plastic).


Regarding claim 13, Chen discloses the invention as described in Claim 1 and further teaches wherein the tunable lens assembly is arranged between the first group of solid lenses and the image plane along the optical axis; or
the tunable lens assembly (fig.1, tunable lens 180 ) is arranged between the first group of solid lenses (fig.1, lens 110) and the object plane along the optical axis (see para 88, data of table 1A, the tunable lens, surface 4  is arranged between the first group of solid lenses, surface 6 and the object plane, surface 0 along the optical axis).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20190033604) in view of Hsieh et al. (US20180275320).

Regarding claim 7, Chen discloses the invention as described in Claim 1 but is silent to wherein a first lens closest to the object plane in the first group of solid lenses is a positive lens, a surface of the first lens facing the object plane is a convex surface, a radius of curvature of the surface of the first lens facing the object plane is R1, a radius of curvature of a surface of the first lens facing the image plane is R2, and the following condition is satisfied between the two radius of curvature R1, R2:
−1.5<(R1+R2)/(R1−R2)<0.

However, in an analogous imaging system lens, Hsieh teaches an image capturing lens assembly  (Hsieh, fig.3, fig.21,  abstract, an imaging apparatus 11 in FIG. 21, the image capturing lens assembly includes a focus tunable component and an imaging lens system), and further teaches wherein 
a first lens closest to the object plane in the first group of solid lenses (Hsieh, fig.3, lens 210) is a positive lens (para 107, line 1, the first lens element 210 with positive refractive power), a surface of the first lens facing the object plane is a convex surface (fig.3, para 107, line 2 , an object-side surface 211 being convex), a radius of curvature of the surface of the first lens facing the object plane is R1 (para 114, data of table 2A, surface 2, R1 = 1.599), a radius of curvature of a surface of the first lens facing the image plane is R2 (para 114, data of table 2A, surface 3, R2 = -6.728), and the following condition is satisfied between the two radius of curvature R1, R2:
−1.5 < (R1+R2)/(R1−R2) < 0 (-0.61, R1 = 1.599, R2 = -6.728, described above).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the lens system of Chen with the specific lens as taught by Hsieh for the purpose of  compactness and short-distance auto-focus ability can be obtained (Hsieh, para 47, lines 7-8).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LEE EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached Mon. -Thurs 8:00 am - 5:30 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273- 8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.



/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872




/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872